PAGE, Circuit Judge.
Plaintiff in error, Farris, seeks to reverse a judgment of conviction under count 1 of an indictment charging him with violation of section 4 of the National Motor Vehicle Theft Act (Comp. St. Ann. Supp. 1923, § 10418e), by selling an automobile which he knew had been stolen, and which was moving in and as a part of interstate commerce. The jury was instructed at great length, without any exceptions to the instructions. The assignment of errors is not in accordance with rule 11 of this court. However, we- consider the only important matters urged.
1. It is contended that the court erred in excluding competent evidence offered by the defendant. Witness Pfannenstill, who claimed that he had taken the ear in question in trade from one Jones and subsequently sold it to Krant-z, a codefendant of Farris, but not on trial, was asked, but not permitted to answer, whether Jones had told him anything as to the manner in which he (Jones) had acquired the ear. It appears from Pfannenstill’s testimony that whatever Jones may have told him was not at any time told Farris by Pfannenstill. There was *962nd error. There is an abundance of evidence in the record from which the jury might have found that Farris knew the car was stolen.
2. It is urged that the evidence shows that the automobile was not moving as, nor was it a part of, nor did it constitute, interstate or foreign commerce. Farris made repeated efforts to sell the ear in Illinois. It was advertised for sale, but not in his name. Failing to sell it in Illinois, Farris drove the car from Chicago to Cleveland, Ohio, and immediately made attempts to sell it, but it was not sold for some 15 or 17 days after its arrival there. He there caused it to be advertised, and again the advertisement was not in his own name. It is urged that, because of the time elapsing between the arrival in Cleveland and the sale date, the car was no longer in interstate commerce. Plaintiff in error lived in Illinois; he did not live in Ohio, and had no intention of living or even remaining there. He did not remain there beyond the time when he had sold the car, and the evidence indicates that the sole purpose of taking the ear to Ohio was to sell it. Under the circumstances disclosed, the evidence was sufficient to present a jury question as to whether plaintiff in error violated the statute.
The judgment should be and is affirmed.